Title: To Benjamin Franklin from Sarah Bache, 17 January 1779
From: Bache, Sarah Franklin
To: Franklin, Benjamin


dear & Honoured Papa
Philadelphia, Jany. 17. 1779
I did myself the pleasure of writing a long letter to you very lately, but am afraid it is taken as I beleive many of yours are, I am unwilling to think you neglect us, tho Mr Ingersolls coming from France without letters from you has given me great uneasyness, he lodged too in the same house with little Ben, and not a line from him, I hope soon however to be made happy with letters from you all— The present you sent me this month two years I receivd a few weeks ago, tis a prize indeed, it came open without direction or letter and has come through three or four hands. I have receiv’d 6 pair of Gloves nine papers of Needles, a Bundle of thread and five papers of pins, I beg if you or Temple remember what was sent you will let me know, the last person to whose care they were given left them at a hair dressers with directions not to send them to me till he was gone, their being all opened makes me suspect I have not all, what I have receiv’d has made me rich I thought them long ago in the Enemies hands, the Prices of every thing here is so much raized, that it takes a fortune to feed a Family in a very plain way, a pair of Gloves 7 dollars one yard of Common Gause 24 dollars, and there never was so much dressing and pleasure going on, old Friends meeting again, the Wigs in high Spirits, and strangers of distincion among us, I have taken the liberty of sending a small list to you by Coll Crenis, Mr Bache has sent Bills to Jonathan Williams for many things for me and the Family, but I have had some other little Wants since that time, the Minister was kind enough to offer me some fine white flannel, and has spared me eight yards I wish to have it in my power to return as good to him, which I beg you will enable me to do. I shall have great pride in wearing any thing you send and shewing it as my Fathers taste I have dined at the Ministers, spent an evening at Mr. Holkers, have lately been several times invited abroad with the General and Mrs Washinton, he allways enquires after you in the most afectionate manner and speaks of you highly we danced at Mr. Powels your Birth day or night I should say in company together and he told me it was the aniversary of his marriage it was just twenty years that night— My Boy and Girl are in health the latter has ten teeth, can dance sing and make faces tho she cannot talk, except the word no, and be done which she makes great use of, she is ben over again except a larger mouth, how happy I should be to see her seated on your knee, she is just such a play thing as Will was when you came home last, I must tell you a little anecdote of him, and ask your opinion if it is not time to teach him a little religion, he had heard a foolish Girl that lived with me say that there was a death watch in the room, and one of the Family would soon die, he had not been long in bed before he came down in his shirt screaming I soon sent him up, and asking him in the morning how he could behave so and what was the matter, he told me he thought death was coming I was so frightned says he that I sweat all over and I jump’d out of Bed and pray’d up to Herculas, I ask’d him what he said, down he went on his knees with uplifted hands, I think I never saw such a picture of devotion, and repeated the lords prayer, now wether tis best to instruct him in a little religion or let him pray a little longer to Herculas, I should be glad to have your oppinion— Mr Duffeilds Family desired when I wrote to remember them to you, the youngest daughter I have introduced this winter to the Assembly she is like the mother, the Ambasador told me he thought her a great acquision to the Asembly, they lodge with us when in Town— I have a peice of American silk which I shall send to you for the Queen it will make me happy if she condecends to wear it, it shall come by the first safe oppertunity, I shewed it to M. Gerard, whose oppinion was that it would be aceptable, I wish much that he had brought his Lady with him, I should be tempted to learn French if she was among us, he is very much beloved here, I feel a Veneration for him mixed with so much Affection that when he was confined by indisposition I went uninvited with Mr Bache to see him. Mr. B: wrote to you this morning, my Brother was well at N York about a week ago if Coll Crenis does not go away early I will write to Temple, this is all the paper I have and it is sunday, remember me to dear Ben I long for another little French Letter.
I am my dear Sir with great Affection your Dutiful Daughter
S Bache
 
Addressed: His Excelly / Benjamin Franklin / Minister Plenipotentiary from the / United States of America at the / Court of Versailles
Notation: Bache Philadelphie 7 jr. 1779.
